Citation Nr: 1012808	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  02-01 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to July 9, 
2009, and to a rating in excess of 50 percent for the 
disability from July 9, 2009.

 
REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In August 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
the hearing is of record.

The Board remanded this claim for further development in 
February 2008.  While the case was in remand status, the 
rating for the Veteran's PTSD was increased to 50 percent, 
effective July 9, 2009.  This did not satisfy the Veteran's 
appeal.  Consequently, the case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Prior to October 20, 2004 the occupational and social 
impairment from the Veteran's PTSD more closely approximated 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks than 
reduced reliability and productivity.

2.  From October 20, 2004 to July 8, 2009 the occupational 
and social impairment from the Veteran's PTSD more nearly 
approximated reduced reliability and productivity than 
deficiencies in most areas.

3.  From July 9, 2009 the occupational and social impairment 
from the Veteran's PTSD has more nearly approximated 
deficiencies in most areas than total impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating for in excess of 30 percent 
for PTSD were not met prior to October 20, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a rating of 50 percent, but not higher, 
for PTSD are met for the period from October 20, 2004, to 
July 8, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a 70 percent rating, but not higher, 
for PTSD are met effective from July 9, 2009.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating in excess of 30 percent for 
PTSD prior to July 9, 2009, and rating in excess of 50 
percent from that date.  The Board will first discuss 
certain preliminary matters and will then address the legal 
criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In June 2008, in response to the Board's remand, the Appeals 
Management Center (AMC) sent a letter to the Veteran and his 
representative providing all required notice.  Although full 
VCAA notice was not sent to the Veteran until after the 
initial adjudication of the claim, the Board finds there is 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the Veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claim.  In this 
regard, the Board notes that service treatment records 
(STRs) and VA and non-VA outpatient records were obtained.  
The Veteran was afforded appropriate VA examinations.  
Neither the Veteran nor his representative has identified 
any outstanding evidence that could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's instant claim for an increased rating was 
received in May 2003.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Evaluation prior to July 9, 2009

The Veteran underwent VA psychological evaluation in May 
2002, on referral from his VA mental health therapist.  The 
Veteran had voiced intention of returning to school, and the 
testing was requested to evaluate his cognitive functions.  
The examiner noted the Veteran was oriented, cooperative and 
responsive throughout the protocol although noticeably 
tired.  Testing in attention and mental control revealed 
mildly impaired digit span performance, poor performance on 
tasks of mental control and concentration, significant 
difficulty with mental calculations, variable success with 
visual and auditory cues, and some difficulty with sustained 
attention.  Speech was normal in volume, rate, prosody and 
articulation.  Performance for measures of abstract 
reasoning were inconsistent and ranged from above average to 
below average.  Spatial processing was well below average.  
Memory (immediate and delayed) was below average and was 
possibly related to attention deficits.  In summary, the 
Veteran's intellectual functions varied from above to below 
average, with numerous testing inconsistencies that 
suggested primary deficits in attention that compromised 
performance in other domains.  Comparison to previous 
cognitive evaluation in 1999 suggested some deterioration, 
and dementia could not be ruled out.

VA mental health clinic (MHC) counseling notes during the 
period from May 2002 through December 2002 show the Veteran 
was in a "dysfunctional" relationship living with his 
girlfriend and her daughter; the Veteran complained his 
girlfriend was critical and domineering and that he avoided 
her as much as possible.  He also reported dissatisfaction 
with his job in the kitchen at a VA medical center, where he 
felt himself to be unfairly picked on by his supervisor, 
although he hoped to retrain as a nurse's aide (he began 
attending school in September 2002).  The Veteran reported 
symptoms of emotional numbing, hypervigilance and insomnia.
 
The Veteran was interviewed by a VA psychiatrist for 
medication management in January 2003.  The psychiatrist 
noted a current Global Assessment of Functioning (GAF) score 
of 65.  During the interview the psychiatrist noted grooming 
and hygiene were normal, intelligence was average, attention 
and concentration were normal, recent and remote memory were 
normal, thought processes were normal, suicidal or homicidal 
ideation was absent, and appetite was normal.  There were no 
weight gain or loss and no hopelessness, helplessness or 
anhedonia.  Judgment, insight and impulse control were good.  
There were no side effects of medication.

The Veteran was again interviewed by a VA psychiatrist for 
medication management in April 2003.  The psychiatrist's 
clinical observations were grossly identical to those 
recorded in January, and medication was reduced.  The 
psychiatrist noted a current GAF score of 60.  

VA ambulatory psychiatric assessment in June 2003 noted 
compliance with current medication and need for refill.  The 
reviewer noted the Veteran had no unplanned weight gain or 
loss and was involved in leisure and social/recreational 
activities.  Mental status screen noted no abnormal 
behavior, appropriate mood and affect, and coherent and 
goal-driven thought process.  Thought content was 
appropriate, and there were no hallucinations or delusions.  
There were no vegetative symptoms and no flashbacks.  A 
current GAF score was not recorded.

VA MHC therapy notes in November 2003 show the Veteran 
complained of nightmares and hypervigilance at night.  He 
reported he felt trapped when his wife slept close to him, 
resulting in cold sweats; he felt the same way if someone 
sat next to him on a couch or in a waiting room.  The 
Veteran stated he avoided crowded places; he felt 
comfortable in small spaces if he could be alone.

In December 2003 a VA psychiatrist noted the Veteran was 
alert and oriented times three without major change in 
baseline activity.  Speech was normal and goal-directed.  
Mood was euthymic, and affect was appropriate to mood with 
full range.  There was no evidence of acute delusion, and 
the Veteran denied homicidal or suicidal ideation.  
Attention and concentration were fair, insight was fair and 
judgment was appropriate.  The psychiatrist did not record a 
current GAF score.
 
VA MHC therapy notes for April-June 2004 state the Veteran 
had been promoted at work and was glad about that; he was 
moving from the kitchen service to the nursing service.  The 
clinician noted the Veteran seemed to feel there was some 
hope now that he had a promotion, but he continued to have 
marital problems.

The Veteran had a VA psychiatric examination in October 2004 
in which the examiner, a psychologist, noted the Veteran had 
not had any inpatient psychiatric treatment since the last 
examination in 1999.  Outpatient psychiatric treatment 
consisted of medication for anxiety, depression and sleep 
problems, as well as weekly counseling for PTSD.  Persistent 
symptoms included disturbed sleep (only a few hours per 
night), nightmares (two or three times per week), increased 
irritability (especially in social situations), and daily 
intrusive thoughts.  The Veteran also endorsed sensitivity 
to loud noises.  The Veteran reported he was currently 
working for VA as a nurse's aide, having previously worked 
in the kitchen; he attempted to take courses to become a 
nurse but was unable to cope with a classroom environment.  
He also reported his irritability and discomfort around 
people caused problems at work.  The Veteran had recently 
married but had no social contacts outside the immediate 
family, and he characterized his relationship with his wife 
as cordial but not especially close.  He denied alcohol or 
drug use, and denied homicidal or suicidal ideation.

During the interview the Veteran was a bit slow in 
communication, possibly related to distractibility from 
PTSD, but there was no major impairment of thought 
processes.  The Veteran's thought was rational, linear, 
logical and coherent.  The Veteran was able to communicate 
effectively, and although his speech was rather slow and he 
occasionally wandered off the subject, his thinking was not 
outside what would be considered normal.  The Veteran had no 
incapacity in regard to living skills, with good hygiene and 
appearance.  The Veteran was capable of handling his own 
affairs and finances.  The Veteran did most of the cooking 
for the family, and discussed financial decisions with his 
wife.   

The examiner stated there were some mild symptoms of 
depression and anxiety as part of the PTSD disorder but no 
mental disorder other than the diagnosed PTSD.  The examiner 
stated the PTSD had a moderate impact on the Veteran's 
social and occupational functioning, and moderate-to-severe 
impact on vocational rehabilitation or school functioning.  
The examiner noted inability to move ahead or complete 
training due to mistrust, discomfort around other people, 
and distractibility; in other words, he was not working at 
as high a level as he would if he did not have PTSD.  Also, 
the Veteran had no friends or social life outside his 
immediate family, which would be characterized as "moderate" 
impact on overall social functioning.  The examiner assigned 
a GAF score of 60.      
   
An MHC counseling note dated in December 2004 states the 
Veteran was resuming counseling after a five-month hiatus 
consequent to beginning a new job.  The Veteran had recently 
received a cardiac stent, which he related to stress.  The 
Veteran's mood was anxious, his affect was restricted, and 
he endorsed emotional numbing.  

The Veteran's wife submitted a letter in February 2005 in 
which she disputed the observations of the VA examiner in 
October 2004.  She stated that the Veteran was unable to 
complete nursing training because of concentration problems 
and because of personal problems with the instructor; he was 
also being picked on at his job.  The Veteran had no friends 
outside the immediate family.  The Veteran was cold and 
distant toward his wife and hypercritical toward his step-
daughter.  The Veteran was personally clean but would be 
ill-groomed except for his wife's intervention.  Despite the 
examiner's note that the Veteran did the cooking for the 
family, the Veteran cooked only for himself; he did not cook 
for the family or eat with the family.  Also, contrary to 
the examiner's note the Veteran did not share responsibility 
for paying bills; rather, he contributed money as though he 
was a renter but did not pay anything toward household 
expenses.  If the Veteran's wife had not provided continual 
support, the Veteran would revert to being a, "long-haired, 
long-bearded, anti-social loner."

Conversely, a February 2005 VA MHC counseling note states 
the Veteran was currently working overtime and odd shifts to 
avoid being home with his wife, who nagged and criticized 
him no matter how tired he was after work.  The Veteran 
seemed to be afraid to leave the relationship because he 
feared living alone more than her nagging; he coped by 
avoiding being with her.  The Veteran's wife had been 
repeatedly invited to attend counseling but had always had 
an excuse not to do so.

During counseling in April 2005 the Veteran reported he 
worked overtime whenever possible because he needed the 
money; also, he preferred to be at work rather than at home 
because he was having trouble relating to his wife.  He also 
preferred to distance himself from coworkers.  In regard to 
other symptoms of PTSD, the Veteran endorsed having panic 
attacks whenever placed in a situation in which he did not 
feel he was in control of the situation.  He reported 
problems at work due to memory impairment.

A June 2005 MHC note states the Veteran discussed his wife's 
letter, described above, with the therapist.  The Veteran 
acknowledged his wife had helped him and stated he cared 
about her, but that she was controlling and did not 
understand him.  The Veteran acknowledged his wife had more 
control over his behavior before they were married, when she 
could threaten to throw him out of her house, but he stated 
he preferred to work and to sleep on the kitchen floor with 
the dog rather than listen to her complain.    
  
VA psychiatric/medication management notes dated in June 
2005 show the Veteran denied suicidal or homicidal ideation, 
hallucinations or drug/alcohol use.  The Veteran's 
compliance with medication was questionable.  The Veteran's 
hygiene, attention, concentration, recent and remote memory, 
thought processes and appetite were all normal.  The Veteran 
complained of initial insomnia.  There was no weight gain or 
loss, anhedonia, or hopelessness or helplessness.  Judgment, 
insight and impulse control were all fair.  The current GAF 
score was 52.

During VA psychiatric evaluations in July 2005, September 
2005 and November 2005, the Veteran's presentation during 
interview was similar to observations in June.  The 
psychiatrist did not record a new GAF score.

During a psychosocial assessment by a VA social worker in 
December 2006, the Veteran reported he tended to go from 
extreme ecstasy to extreme depression; he also reported 
aggressive "acting out" and sleep problems.  The Veteran 
reported that he was currently working as a VA nursing 
assistant but that he did absolutely nothing in terms of 
leisure or social activities.  The social worker noted the 
Veteran sounded troubled and extremely depressed during the 
interview, and recommended psychiatric treatment.  The 
social worker noted a current GAF score of 52. 
  
The Veteran was interviewed by a VA psychiatrist in January 
2007.  The Veteran reported symptoms of insomnia, severe 
nightmares, paranoia, isolation and depression; he endorsed 
suicidal ideation but denied intent or attempt.  He endorsed 
emotional numbing.  The Veteran stated he sometimes heard 
voices telling him what to do, although these were benign 
things rather than harmful things.  The Veteran endorsed 
mood swings, periods of high energy and racing thoughts.  He 
denied a history of hyperactive behavior, speech, sending, 
or impulsive behavior.  The Veteran appeared calm, coherent 
and not pressured.  The psychiatrist diagnosed PTSD and 
assigned a current GAF score of 50.

The same VA psychiatrist noted in a follow-up in February 
2007 that the Veteran appeared to be doing somewhat better 
with medications; he endorsed sleeping better although it 
was unclear if he was actually doing so.  The Veteran was 
still fairly driven at work, and his mood was unchanged.  
The Veteran was still preoccupied with death; he endorsed 
suicidal ideation but denied plan or intent.  The Veteran 
was again calm, coherent, oriented and organized.  The 
psychiatrist did not assign a new GAF score.

VA psychiatric notes dated in May 2007 show the Veteran 
reported occasional nightmares of Vietnam, although not 
every night, as well as regular intrusive Vietnam memories.  
The Veteran stated his mood was more stable but he continued 
to have malaise except when at work; when not at work he was 
not motivated to do anything other than stay in the house.  
He endorsed anger management problems that had caused 
disciplinary problems at work.  The Veteran was calm and 
coherent; he endorsed passive suicidal ideation but not like 
before.  He denied hallucinations.  The psychiatrist 
assigned a current GAF score of 55.

In regard to symptoms of insomnia, the Veteran had a VA 
pulmonary sleep consult in November 2007 for symptoms 
consistent with sleep-related breathing disorder (upper 
airway resistance syndrome versus obstructive sleep apnea).  
A subsequent VA sleep medicine note in March 2008 states a 
sleep study was consistent with upper airway resistance 
syndrome (UARS) with mild sleep fragmentation.  A VA 
prosthetics note in July 2008 shows the Veteran was issued a 
continuous positive airway pressure (CPAP) device for 
treatment of diagnosed unspecified sleep apnea.

The Veteran testified before the Board in August 2007 that 
since his last VA examination in October 2004 he had 
attended weekly therapy at the VA MHC.  He also asserted 
that his service-connected PTSD caused or aggravated a 
current cardiac disorder.  He also cited stress related to 
his bladder cancer having been misdiagnosed by VA and 
related to having been erroneously declared as dead by VA, 
resulting in stoppage of benefits until the error was 
resolved.

The record contains counseling letters from the Veteran's 
supervisor, a VA nurse manager, dated in October 2007 and 
February 2008.  The letters document that the Veteran was 
counseled on several occasions for having been rude and/or 
disrespectful to patients, as well as having failed to 
follow assignments given to him by the charge nurse.  
  
On review of the evidence above, the Board finds that prior 
to the VA psychiatric examination on October 20, 2004, the 
Veteran's symptoms more closely approximated occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, contemplated by a 
30 percent rating, than the reduced reliability and 
productivity required for a higher rating.  The Board 
particularly notes that during this period the Veteran had 
marital problems and problems with personal relationships 
outside work, but he was able to complete training as a 
nurse's aide and was promoted to a more responsible position 
at work.  Further, the Veteran exhibited inability to 
establish and maintain effective relationships but none of 
the other symptoms associated with the 50 percent rating was 
shown.  The Board accordingly concludes that a schedular 
rating in excess of 30 percent is not warranted prior to 
October 20, 2004.

However, the Board finds the report of the VA examination on 
October 20, 2004, demonstrates social and occupational 
impairment that more nearly approximates the reduced 
reliability and productivity required for a 50 percent 
rating.  The examiner stated that although the Veteran had 
received a promotion at work the PTSD caused "moderate" 
impact on the Veteran's social and occupational functioning 
and "moderate-to-severe" impact on vocational rehabilitation 
or school functioning.  Accordingly, a 50 percent schedular 
rating is warranted from that date.  

The Board has considered whether a rating in excess of 50 
percent may be assigned prior to July 9, 2009.  The 
pertinent evidence for that period does not show that the 
social and occupational impairment from the Veteran's PTSD 
more nearly approximated the deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, required for the higher 70 percent rating.  In this 
regard the Board particularly notes that the Veteran 
demonstrated some of the symptoms associated with the 50 
percent rating (flattened affect, disturbances of motivation 
and mood and difficulty in establishing effective work and 
social relationships) but none of the symptoms associated 
with the higher 70 percent rating.  Moreover, the Veteran 
continued to maintain full time employment during that 
period.  

The Board has considered the GAF scores assigned during the 
period.  The GAF score records the clinician's judgment of 
the individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  

GAF scores during the period were 60 or above prior to June 
2005 and 50 or above after June 2005.  GAF scores from 51 to 
60 indicate moderate symptoms or moderate difficulty in 
social, occupational or school functioning, while scores 
from 61 to 70 indicate some mild symptoms or some difficulty 
in social, occupational or school functioning.  Quick 
Reference, supra, pg. 46-47.  Thus, the assignment of GAF 
scores in the range of 50 to 65 for PTSD symptoms supports a 
conclusion that the impairment from the Veteran's PTSD was 
consistent with the criteria for a 50 percent rating but not 
more.

The Board notes that while the GAF score is not the sole 
basis for assigning a disability rating, it provides a 
clinical indicator of the patient's functional ability.  
Rather, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not 
dispositive of the evaluation issue, and the GAF score must 
be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  In this case 
the GAF scores assigned for PTSD are consistent with the 
Veteran's PTSD symptoms as detailed by the various 
examiners.

In addition to the medical evidence above, the Board has 
considered the lay evidence, to include the Veteran's 
testimony before the Board and the correspondence to VA from 
the Veteran and his wife.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, a 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, even affording the Veteran 
and his wife full competence and credibility, nothing in 
their statements shows symptoms more closely approximating 
the 70 percent rating.  

Based on the evidence and analysis above the Board finds the 
Veteran is entitled to a rating of 50 percent, but not more, 
effective from October 20, 2004.

Evaluation from July 9, 2009

The Veteran was examined by a VA psychologist on July 9, 
2009.  The examiner reviewed the Veteran's claims files and 
noted the Veteran's social and occupational history in 
detail.  The Veteran reported he currently worked for VA as 
a nursing assistant but had been moved to a different ward 
due to complaints about his performance and perceived 
harassment by superiors.  The Veteran stated he avoided 
contact with his family and also tried to have minimal 
contact with coworkers and supervisors at work.  He denied 
having any friends or any recreational activities.  The 
Veteran reported he was fully functional in activities of 
daily living and that he cooked for himself.  The examiner 
stated the Veteran's current psychosocial functional status 
was impaired, although apparently better since his changed 
occupational situation.  The Veteran denied avoidance 
behavior but endorsed hyperarousal, to include irritability 
and hypervigilance.  He denied panic attacks but 
characterized his mood as apathetic and numb.  In regard to 
impulse control, the Veteran reported some difficulty with 
verbose aggression.

On examination the Veteran was neatly groomed.  He 
maintained intermittent eye contact and was cooperative but 
withdrawn.  Motor functioning was unremarkable, and speech 
was slow but normal in rhythm and volume.  His mood was 
irritable and his affect ranged from constricted to flat.  
Thoughts were logical and goal-oriented.  Thought content 
was odd and evidenced some paranoia.  The Veteran endorsed 
frequent thoughts of death and dying but denied intent or 
plan.  The Veteran denied auditory or visual hallucinations.  
He was oriented times three.  Recent and remote memory 
appeared to be grossly intact although not formally tested.  
Insight and judgment were fair.  The examiner stated the 
Veteran's impairment was in the moderate-to-severe range and 
assigned a GAF score of 51.

The examiner stated the Veteran's the signs and symptoms of 
the Veteran's psychiatric disorder resulted in deficiencies 
in most areas including work, school, family relationships, 
judgment, thinking and mood.  The examiner cited the 
Veteran's difficulties at work and stated that although the 
Veteran was able to maintain employment this appeared to be 
largely because he was afforded accommodation due to his 
disability; in the examiner's opinion the Veteran was 
actually largely unemployable.  The Veteran's social 
functioning was also very poor, with no friends and very 
limited family interaction. 

On review of the above, the Board notes the examiner 
specifically characterized the Veteran's mental disorder as 
resulting in deficiencies in most areas including work, 
school, family relationships, judgment, thinking and mood.  
This is squarely within the criteria for a rating of 70 
percent.  

The findings of an examiner are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).

In this case the VA examiner provided a detailed clinical 
rationale supporting her finding that the Veteran had 
deficiencies in most areas, particularly regarding 
occupational impairment and family/social impairment.  The 
Board accordingly accepts the examiner's characterization of 
the Veteran's impairment as probative. 

The Board has considered whether a rating in excess of 70 
percent may be assigned.  However, the higher 100 percent 
rating requires total occupational and social impairment.  
The evidence shows the Veteran, while markedly impaired, is 
able to perform activities of daily living and to maintain 
gainful employment, albeit in a permissive environment.  
Accordingly, the evidence does not show the impairment from 
his PTSD more closely approximates the criteria a 100 
percent rating.

Extra-schedular Consideration

The Board has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects the Veteran has not required frequent 
hospitalizations for his PTSD and that the manifestations of 
the disability are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations, to include the increases granted 
herein.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

The Board having determined that the Veteran's PTSD warrants 
a 30 percent rating prior to October 20, 2004, a 50 percent 
rating from October 20, 2004, to July 8, 2009, and a 70 
percent rating from July 9, 2009, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


